Citation Nr: 0827576	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
cervical spine disability, to include cervical strain and 
orthopedic manifestations of degenerative disc disease of the 
cervical spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to October 
1989. 
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO in Chicago, Illinois has current 
jurisdiction over the veteran's claim.

Procedural history

In a February 1990 rating decision, service connection was 
granted for cervical strain.  A zero percent (noncompensable) 
disability rating was assigned for that disorder.  

On February 23, 2004, the RO received the veteran's claim for 
an increased rating for cervical strain.  In the August 2004 
rating decision, which forms the basis for this appeal, a 10 
percent disability rating was assigned for cervical strain 
effective February 23, 2004.  The veteran perfected an appeal 
of that denial. 

In August 2007, the Board remanded this issue to the VA 
Appeals Management Center (AMC) for further development.  In 
a December 2007 rating decision, a 20 percent disability 
rating for cervical strain was assigned effective October 17, 
2007.  The case has been returned to the Board.  The veteran 
continued to express disagreement with the assigned rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated]. 

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.

Issue clarification

In an unappealed July 2005 Decision Review Officer decision, 
service connection for right shoulder radiculopathy was 
granted as secondary to the service-connected cervical spine 
disability; a 10 percent disability rating was assigned.  The 
orthopedic and neurological manifestations of the 
degenerative disc disease of the cervical spine are currently 
separately rated.  See 38 C.F.R. § 4.14 (2007).  Therefore, 
the issue on appeal is as stated on the title page.

Issues not on appeal

In its August 2007 decision, the Board denied service 
connection for a disability manifested by a muscle injury in 
the area from the shoulders to the mid-back and denied an 
increased (compensable) rating for service-connected history 
of right hand/wrist injuries with borderline carpal tunnel 
syndrome.  These issues have therefore been resolved.  See 38 
C.F.R. § 20.1100 (2007).

A report of a November 2007 VA neurological examination 
reflects a diagnosis of migraine headaches that started 
shortly after his in-service motor vehicle accident.  Thus, 
service connection for migraine headaches has been raised.  
This matter is REFERRED to the RO for appropriate action.  


REMAND

For reasons explained immediately below, the Board finds that 
the issue on appeal must again be remanded for additionally 
evidentiary and procedural development.

Reasons for remand

VA examination

A report of an October 2007 VA orthopedic examination 
reflects that under the DeLuca discussion it was noted that 
"limited motion is 25 degrees."  It is unclear whether the 
examiner meant that the veteran had a total additional 
limitation of motion of 25 degrees or whether the examiner 
meant that the veteran had an additional limitation of motion 
of 25 degrees in each plane of motion of the cervical spine.  
[The Board notes that for purposes of VA compensation, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees.  See 38 C.F.R. § 4.71a, Plate 
V (2007).]  Therefore, another examination is necessary for 
purposes of clarification.

Hart considerations

Subsequent to the August 2007 remand, the United States Court 
of Appeals for Veterans Claims issued Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In Hart, the Court was presented with 
the question of whether it is appropriate to apply staged 
ratings when assigning an increased rating.  In answering 
this question in the affirmative, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for his cervical spine 
disability was filed on February 23, 2004.  
In this case, therefore, the relevant time period is from 
February 23, 2003 to the present.  

During the one-year period prior to the date of the veteran's 
claim in February 2004, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
disorders of the spine.  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

Accordingly, the Board will have to consider the veteran's 
claim under the previous criteria for rating cervical spine 
disabilities that were effective prior to September 26, 2003, 
specifically the former Diagnostic Code 5290, even though his 
claim was filed after September 26, 2003.  However, the RO 
has not considered the veteran's claim under the previous 
criteria for rating cervical spine disabilities that were 
effective prior to September 26, 2003, nor has the RO 
provided the veteran with those regulations.  The Board 
cannot consider the veteran's claim under the previous 
criteria at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for an 
examination to determine the current 
severity of the service-connected cervical 
strain and orthopedic manifestations of the 
service-connected degenerative disc disease 
of the cervical spine.  The examiner should 
provide the range of motion of the cervical 
spine.  The examiner should address the 
evidence of pain, weakened movement, excess 
fatigability, or incoordination, and 
determine the level of associated 
functional loss.  If feasible, these 
determinations should be portrayed in terms 
of the degree of additional range of motion 
loss in flexion, extension, lateral 
flexion, and rotation, as applicable, due 
to pain on use or during flare-ups.  
A report of the examination should be 
prepared and associated with the veteran's 
VA claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the veteran's claim with consideration of 
the former Diagnostic Code 5290 (38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002)).  If 
the decision remains unfavorable to the 
veteran, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



